*1004The opinion of the Court was delivered by
Bermudez, C. J.
By consent of parties, we will proceed to determine the issues involved in the two transcripts herein as though they were presented in one only.
Oh Motioh to Dismiss.
Albert Levy, the plaintiff and appellee, moves to dismiss the appeals taken herein by Samuel Levy and the representative of the succession of W. N. Collins, two of the defendants, on the following grounds:
1. Prior to the dates at which the petitions of appeal were filed and allowed, a co-defendant, Hernsheim Bros., had taken and perfected an appeal from the same judgment as is complained of by the appellants, and the appeals so obtained cannot be entertained, as the district court had no jurisdiction to grant any other appeal to any one else.
2. The amount in dispute being less than one thousand dollars, this court has no revisory powers.
3. No due service of the petitions and citations of appeal was made on plaintiff.
Their last ground having been properly abandoned, we will consider the remaining ones, dealing first with the second, which relates to our jurisdiction, for, if it be well taken, we would be without authority to consider the first objection alleged.
While we consider, as we have already intimated in two cases, that it is not by the amount claimed, but, in the language of the present Constitution, by “ the matter in dispute,” that our appellate jurisdiction is to be tested, we feel ourselves authorized to determine on the face of the papers in this case, whether or not our jurisdiction has attached and still continues.
The appeals were taken before the present Constitution was adopted, and the suit before us is one in which property is claimed, represented to be worth more than one thousand dollars, exclusive of damages, at the rate of one hundred dollars per day, from the 22d day of October, 1878.
It is true, as charged by the plaintiff, that the judgment of the lower court was for seven hundred and fifty dollars, but (not losing sight of the fact that property worth more than one thousand dollars is claimed,) it has been very often, indeed, decided that it is not the amount for which judgment was rendered, but the amount claimed in good faith, which determines the jurisdiction of this Court.
Next. We cannot recognize the theory advanced by the plaintiff and appellee in the first ground urged.
It is unquestionably true that where there are several parties to a *1005litigation in which a judgment is rendered, and one of them appeals, the others are appellees, and that from the moment that the appeal is granted and perfected, the court which has allowed it is stripped of jurisdiction over the ease, as between the appellant and appellee, but it does not at all follow from such a proposition, that the court cannot subsequently allow to an appellee a similar or different appeal for the review of issues between himself and the other appellees. The jurisdiction of which the court is divested is that over issues presented between the appellant and the appellees, and not that over issues between appel-lees among themselves. A statement of the proposition, with this distinction, carries its own refutation.
The motions to dismiss are overruled.